 1

 2

 3                                   UNITED STATE DISTRICT COURT
 4                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6   ANGELICA QUINTERO,                                     Case No. 1:19-cv-00261-DAD-SAB
 7                    Plaintiff,
                                                            ORDER RE STIPULATION TO STAY
 8            v.                                            CASE PENDING ARBITRATION
 9   AETNA LIFE INSURANCE COMPANY,                          (ECF No. 7)
10                    Defendant.
11

12

13            On March 19, 2019, the parties filed a stipulation to stay this matter while they engage in

14   binding arbitration.

15            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

16            1.      All pending dates in this matter are VACATED;

17            2.      This matter is STAYED for the parties to engage in arbitration; and

18            3.      The parties SHALL FILE a joint status report every ninety (90) days informing the

19                    Court of the status of the arbitration.

20
     IT IS SO ORDERED.
21

22   Dated:        March 19, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       1
     Stipulation and [Proposed] Order to
     Stay Case Pending Arbitration                                    Case No. 1:19-cv-00261-DAD-SAB
